IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: NOMINATION PETITIONS OF                  : No. 28 MM 2022
 CAROLINE AVERY AS CANDIDATE FOR                 :
 REPRESENTATIVE IN CONGRESS FOR                  :
 THE FIRST CONGRESSIONAL DISTRICT                :
 AND MICHAEL DOYLE AS CANDIDATE                  :
 FOR REPRESENTATIVE IN CONGRESS                  :
 FOR THE TWELFTH CONGRESSIONAL                   :
 DISTRICT                                        :
                                                 :
                                                 :
 PETITION OF: MICHAEL ZOLFO, ERIC                :
 SLOSS AND SANDOR ZELEKOVITZ,                    :
                                                 :
                     Objectors                   :


                                         ORDER



PER CURIAM

      AND NOW, this 28th day of March, 2022, the Emergency Application for a Writ of

Mandamus and/or Extraordinary Relief is DISMISSED AS MOOT, as the Commonwealth

Court is timely holding the hearings pursuant to our prior Order.